Citation Nr: 0937159	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-11 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a stomach 
condition.

2.  Entitlement to service connection for throat/esophageal 
damage, to include as secondary to a stomach condition.  


REPRESENTATION

Veteran represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from September 1973 to September 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois.  

Procedural history

The Veteran's claims for service connection for a stomach 
condition and throat/esophageal damage, to include secondary 
to a stomach condition were denied in the March 2006 rating 
decision by the RO in Chicago, Illinois.  The Veteran 
expressed disagreement with that decision in March 2006.  The 
RO's findings were confirmed in a March 2007 statement of the 
case (SOC), and an appeal was perfected with the submission 
of the Veteran's substantive appeal (VA Form 9) in April 
2007.  

The Veteran was scheduled to appear for hearing conducted via 
videoconferencing equipment with a Veterans Law Judge (VLJ) 
in August 2009.  He failed to report for the hearing.  The 
Veteran has provided no explanation for his failure to 
report, and he has not since requested that the hearing be 
rescheduled.  His hearing request, therefore, is deemed to 
have been withdrawn.  See 38 C.F.R. § 20.702(d); 20.704(d) 
(2008).


FINDINGS OF FACT

1.  The Veteran failed, without good cause or adequate 
reason, to report for a VA examination in February 2009 which 
was scheduled to assess his stomach and throat/esophageal 
damage claims.

2.  The competent and probative medical evidence of record 
does not support a finding that the Veteran's stomach 
condition is related to his military service.

3.  The competent and probative medical evidence of record 
does not support a finding that the Veteran's 
throat/esophageal damage is related to his military service, 
to include a stomach condition.


CONCLUSION OF LAW

1.  The Veteran's current stomach condition was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The Veteran's current throat/esophageal damage was not 
incurred in or aggravated by military service, to include a 
stomach condition.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a stomach condition 
and throat/esophageal damage, to include as secondary to a 
stomach condition.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated October 13, 2005, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."  
Additionally, the October 2005 VCAA letter informed the 
Veteran of the required elements necessary for a secondary 
service connection claim, including "Evidence that your 
service-connected disability caused or aggravated your 
additional disability."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
October 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The October 2005 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

The Board notes that the October 2005 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in letters from the RO date March 20, 2006 and 
November 13, 2006 which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 and November 
2006 letters instructed the Veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve. 

With respect to the Veteran's service connection claims, 
element (1), Veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the Veteran's claimed stomach condition and 
throat/esophageal damage, to include as secondary to a 
stomach condition.  In other words, any lack advisement as to 
those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The Veteran's 
claims of entitlement to service connection were denied based 
on elements (3), connection between the Veteran's service and 
the claimed disability.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those crucial elements.  Because as discussed 
below the Board is denying the Veteran's claim, elements (4) 
and (5) remain moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him the opportunity to be examined by a 
VA medical professional in February 2009.  

In that respect, the Veteran failed to report to the February 
2009 VA examination.  Information received from the VA 
medical facility that scheduled the examination shows that 
the Veteran had been originally scheduled for an examination 
on February 14, 2009.  However, at his request, the 
examination was rescheduled for February 26, 2009.  The 
record reflects that he did not report for this rescheduled 
examination.  The consequences for the Veteran's failure to 
report for this examination will be discussed in detail 
below.  Neither the Veteran nor his representative has 
indicated that any other pertinent evidence exists which has 
not already been obtained.  

The Court has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claimant's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of claimants 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383; Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The 
Board concludes that in light of the Veteran's disinclination 
to fully cooperate with the process, all reasonable efforts 
were made by VA to obtain the evidence necessary to 
substantiate the Veteran's claims and that any further 
attempts to assist the Veteran in developing his claim would 
result in needless delay, and are thus unwarranted.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original or reopened compensation claim, 
the claim shall be rated based on the evidence of record.  
See 38 C.F.R. § 3.655 (2008).  

The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2008).  The Veteran engaged the services of an 
Veterans Service Organization, was provided with ample 
opportunity to submit evidence and argument in support of his 
claims, and was given the opportunity to present testimony at 
a personal hearing if he so desired.  As noted above in the 
Introduction, the Veteran failed to appear for the August 
2009 hearing, and thus, his request for such has been deemed 
withdrawn.  Accordingly, the Board will proceed to a 
decision.  

Stomach Condition

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claims.  See 
38 C.F.R. § 3.303(b) (2008).

As noted above, a VA examination was scheduled on February 
14, 2009 to address the potential relationship between the 
alleged stomach condition and throat/esophageal damage and 
his service.  The Veteran contacted the VA medical center and 
rescheduled his VA examination for February 26, 2009.  The 
Veteran, however, failed to report for the scheduled 
examination.  The Veteran has not explained why he did not 
report for the February 26, 2009 examination, nor has he 
requested that the examination be rescheduled.

Because the Veteran and his representative have not provided 
any reason for the failure to report, the Board finds that 
"good cause" sufficient to avoid a denial of the claim under 
38 C.F.R. § 3.655 cannot be established.  In that regard, the 
Board notes that when a Veteran who is represented by counsel 
elects not to report for a VA examination without good cause, 
this is considered an informed choice on the part of the 
Veteran and counsel and the parties have assumed the risks of 
adverse consequences to the claim due to a lack of evidence.  
See Turk v. Peake, 21 Vet. App. 565 (2008)

As was noted in Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Veteran and his representative are expected to 
cooperate in the efforts to adjudicate his claim.  Here, they 
have not done so, and in particular they have failed to 
provide "good cause" for the Veteran's failure to attend the 
scheduled VA examination.  Id. at 180-1.

The Board finds that in light of the Veteran's disinclination 
to fully cooperate with the process, remanding the matter to 
schedule an additional VA examination would serve no useful 
purpose and is not required under the law.  See Wood, supra.

Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make 
a decision on the Veteran's claims based on the evidence 
currently in the record.

In order for service connection to be granted, three elements 
must be present: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus 
between the first two elements.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence documents repeated diagnoses of 
gastroesophageal reflux disease (GERD).  See e.g., a January 
2009 VA treatment record.  Accordingly, Hickson element (1) 
is satisfied.

With regard to Hickson element (2), in-service incurrence of 
disease or injury, the Veteran's service treatment records 
contain several notations regarding the Veteran's complaints 
of epigastric pain and a diagnosis of gastritis in service.  
While the Board notes that an upper GI performed in August 
1975 revealed an "impression of [an] essentially normal GI 
series", service treatment records dated in August 1975 
reflect that the Veteran complained of stomach problems, to 
include nausea, diarrhea and vomiting and the Veteran's 
August 1976 separation examination reflects that the Veteran 
complained of stomach, liver or intestinal trouble.  
Accordingly, Hickson element (2) is arguably satisfied.

The critical question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied.  This question is a 
medical question which the Board cannot answer itself.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions].  As noted elsewhere in this 
decision, the Veteran elected not to report for a VA medical 
examination in February 2009.  Similarly, the Veteran has not 
submitted competent medical evidence which addresses this 
point.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

The only evidence which purports to relate the Veteran's 
current stomach condition to events in service comes from the 
Veteran himself.  See the Veteran's March 2006 notice of 
disagreement.  However, GERD is a disability for which lay 
evidence of etiology is not competent nexus evidence.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In 
this case, while the Veteran is competent to report that he 
has experienced stomach problems, the Veteran is not 
competent to render an opinion on the etiology of GERD.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

The Board is well aware of the Court's decision in Charles v. 
Principi, 16 Vet. App. 370 (2002), holding that VA erred in 
failing to obtain a medical nexus opinion where evidence 
showed a current disability and in-service injury.  As noted 
elsewhere in this decision, the RO did, in fact, schedule the 
Veteran or a VA examination, and also rescheduled such at the 
Veteran's request.  The RO's efforts to comply with the 
Court's directives have been thwarted by the Veteran's lack 
of cooperation.

The Veteran contends that he has suffered from stomach 
problems continually since service.  See the Veteran's March 
2006 notice of disagreement.  The Board is aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed above, relating 
to chronicity and continuity of symptomatology.  However, 
supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-121 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.

While a December 1997 VA treatment record notes a 
"questionable history of gastritis," stool guaiac was 
obtained and was negative.  No other workup was performed.  
Similarly, while the Veteran complained of a 3 day history of 
his stomach bothering him, a diagnosis of a gastrointestinal 
disability was not rendered.  There is no competent medical 
evidence that the Veteran was diagnosed with a chronic 
gastrointestinal condition until August 2006 when a biopsy of 
the Veteran's esophagus performed during an upper endoscopy 
indicated "mild acute and chronic inflammation that is seen 
with acid reflux disease."  See an August 2006 VA upper 
endoscopy report.  The Board notes that acid reflux disease 
was not diagnosed at that time.  In any event, the August 
2006 notation of acid reflux disease is the earliest medical 
evidence of stomach problems since the Veteran's separation 
from service; a period of nearly 30 years.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the Veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that Veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  A subsequent VA 
psychiatry note dated in January 2009 contains the Axis III 
diagnosis of gastroesophageal reflux disease (GERD).  

As shown above, supporting medical evidence of continuity of 
symptomatology is lacking in this case.  See Voerth, supra.  
Continuity of symptomatology after service is therefore not 
demonstrated.  The Board finds the Veteran's report of 
problems with his stomach continuously since service are not 
credible in light of the lack of documentation of such for 
many years following his separation from active duty.  
Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.  
Furthermore, the Veteran is not competent to provide medical 
opinions linking any current gastrointestinal disorder to his 
active military service.  See Espiritu.  

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a stomach condition.  The claim is therefore 
denied.  


Throat/esophageal damage, to include as Secondary to a 
Stomach Condition  

The Veteran also seeks entitlement to service connection for 
throat/esophageal damage, claimed secondary to a stomach 
condition.  See e.g., the Veteran's September 2005 claim and 
March 2006 notice of disagreement.  While the Board notes 
that the Veteran has not asserted that his claimed 
throat/esophageal damage is the direct result of his service, 
in an attempt to afford the Veteran every opportunity, the 
Board will address the claim on both a direct and a secondary 
basis.

The law and regulations pertaining to service connection in 
general, failure to report to a VA examination and continuity 
of symptomatology have been set forth above and will not be 
repeated.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2008); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service- connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  See Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Wallin element (1) requires evidence of a current disability.  
As noted elsewhere in this decision, the August 2006 biopsy 
of the Veteran's esophagus performed during an upper 
endoscopy indicated "mild acute and chronic inflammation 
that is seen with acid reflux disease."  See the August 2006 
VA upper endoscopy report.  Wallin element (1) is arguably 
met.

Wallin element (2) requires evidence of a service-connected 
disability.  The Veteran has no service-connected 
disabilities.  As was discussed in detail above, the Board 
has denied his claim of entitlement to service connection for 
a stomach condition.  Therefore, Wallin element (2) has not 
been met.  The claim fails on that basis.

For the sake of completeness, the Board will address the 
remaining element under Wallin, (3) medical evidence of a 
nexus between the service-connected disease or injury and the 
current disability.  See Luallen v. Brown, 8 Vet. App. 92, 
95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide a 
claim in the alternative].

With respect to Wallin element (3), medical nexus, in the 
absence of a service-connected disability it necessarily 
follows that nexus is also lacking.  Thus, Wallin element (3) 
is also not met and the claim fails on that basis as well.

In conclusion, for the reasons set out above, the Board has 
determined that the criteria for the establishment of 
entitlement to service connection for throat/esophageal 
damage on a secondary service connection basis have not been 
met.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

With respect to service connection on a direct basis, as 
noted elsewhere in this decision, three elements must be 
present:  (1) a current disability; (2) in-service incurrence 
of disease or injury; and (3) medical nexus between the first 
two elements.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
August 2006 biopsy of the Veteran's esophagus performed 
during an upper endoscopy indicated "mild acute and chronic 
inflammation that is seen with acid reflux disease."  See 
the August 2006 VA upper endoscopy report.  Accordingly, 
Hickson element (1) is satisfied.

With regard to Hickson element (2), in-service incurrence of 
disease or injury, the Board notes that the Veteran was 
treated during service for colds, a persistent cough and 
bronchitis which were accompanied by a sore throat.  
Crucially, the Veteran reported on his August 1976 separation 
examination that he suffered from ear, nose or throat 
trouble.  Accordingly, Hickson element (2) is arguably 
satisfied.

As above, the critical question, accordingly, is whether 
Hickson element (3), medical nexus, is satisfied.  This 
question is a medical question which the Board cannot answer 
itself.  See Colvin, supra.  As noted elsewhere in this 
decision, the Veteran elected not to report for a VA medical 
examination in February 2009.  Similarly, the Veteran has 
elected not to submit competent medical evidence which 
addresses this point.  See 38 U.S.C.A. § 5107(a) (West 2002).  
There is no competent evidence attempting to link the 
Veteran's current throat/esophageal damage to his in-service 
complaints of ear, nose, and throat trouble.  

The Board is well aware of the Court's decision in Charles, 
holding that VA erred in failing to obtain a medical nexus 
opinion where evidence showed a current disability and in-
service injury.  As noted elsewhere in this decision, the RO 
did, in fact, schedule the Veteran or a VA examination, and 
also rescheduled such at the Veteran's request.  The RO's 
efforts to comply with the Court's directives have been 
thwarted by the Veteran's lack of cooperation.

The Board observes that the Veteran contends that he has 
suffered from throat/esophageal damage continually since 
service.  See the Veteran's March 2006 notice of 
disagreement.  The Board is aware of the provisions of 38 
C.F.R. § 3.303(b), discussed above, relating to chronicity 
and continuity of symptomatology.  However, supporting 
medical evidence is required.  See Voerth, supra.  Such 
evidence is lacking in this case.  Critically, there is no 
competent post service medical evidence that the Veteran was 
diagnosed with or treated for any throat/esophageal damage 
until August 2006, when the biopsy of the Veteran's esophagus 
performed during an upper endoscopy indicated "mild acute 
and chronic inflammation that is seen with acid reflux 
disease."  See the August 2006 VA upper endoscopy report.  
The August 2006 upper endoscopy report is the earliest 
medical evidence of throat/esophageal damage since the 
Veteran's separation from service; a period of nearly 30 
years.  See Maxson and Mense, both supra.

Thus, competent medical evidence of continuity of 
symptomatology is lacking in this case.  See Voerth, supra.  
Continuity of symptomatology after service is therefore not 
demonstrated.  Accordingly, Hickson element (3), medical 
nexus, has not been satisfied, and the Veteran's claim fails 
on this basis.  

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for throat/esophageal damage.  The claim is 
therefore denied.  

The competent medical evidence demonstrates that the Veteran 
has an extensive history tobacco use, evidently extending 
back into service.  The Veteran has not specifically 
contended that in-service tobacco use is responsible for the 
throat/esophageal damage.  In any event, the law mandates 
that when, as here, a claim is received by VA after June 9, 
1998, a disability will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to a Veteran's use of tobacco products during 
service.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 
3.300(a) (2008).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a stomach condition is 
denied.

Entitlement to service connection for throat/esophageal 
damage, to include as secondary to a stomach condition, is 
denied.  



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


